EXHIBIT 10.1


PRESSURE BIOSCIENCES, INC.
2013 EQUITY INCENTIVE PLAN


1.           Purpose and Eligibility.  The purpose of this 2013 Equity Incentive
Plan (the "Plan") of Pressure BioSciences, Inc., a Massachusetts corporation
(the "Company") is to provide stock options, stock issuances and other equity
interests in the Company (each, an "Award") to (a) employees, officers,
directors, consultants and advisors of the Company and its Parents and
Subsidiaries, and (b) any other Person who is determined by the Board to have
made (or is expected to make) contributions to the Company.  Any person to whom
an Award has been granted under the Plan is called a "Participant.” Additional
definitions are contained in Section 10.


2.           Administration.


a.           Administration by Board of Directors. The Plan will be administered
by the Board of Directors of the Company (the "Board"). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. The Board shall have authority, subject to
the express limitations of the Plan, (i) to construe and determine the
respective Stock Option Agreement, Awards and the Plan, (ii) to prescribe, amend
and rescind rules and regulations relating to the Plan and any Awards, (iii) to
determine the terms and provisions of the respective Stock Option Agreements and
Awards, which need not be identical, (iv) to initiate an Option Exchange
Program, and (v) to make all other determinations in the judgment of the Board
of Directors necessary or desirable for the administration and interpretation of
the Plan. The Board may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Stock Option Agreement or Award in the
manner and to the extent it shall deem expedient to carry the Plan, any Stock
Option Agreement or Award into effect and it shall be the sole and final judge
of such expediency. All decisions by the Board shall be final and binding on all
interested persons.  Neither the Company nor any member of the Board shall be
liable for any action or determination relating to the Plan.


b.           Appointment of Committee.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a "Committee"). All references in
the Plan to the "Board" shall mean such Committee or the Board.


c.           Delegation to Executive Officers.  To the extent permitted by
applicable law, the Board may delegate to one or more executive officers of the
Company the power to grant Awards and exercise such other powers under the Plan
as the Board may determine, provided that the Board shall fix the maximum number
of Awards to be granted and the maximum number of shares issuable to any one
Participant pursuant to Awards granted by such executive officers.


d.           Applicability of Section Rule 16b-3.  Notwithstanding anything to
the contrary in the foregoing if, or at such time as, the Common Stock is or
becomes registered under Section 12 of the Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute, the Plan shall be administered in a
manner consistent with Rule 16b-3 promulgated thereunder, as it may be amended
from time to time, or any successor rules (“Rule 16b-3”), such that all
subsequent grants of Awards hereunder shall be exempt under such rule.  Those
provisions of the Plan which make express reference to Rule 16b-3 or which are
required in order for certain option transactions to qualify for exemption under
Rule 16b-3 shall apply only to such persons as are required to file reports
under Section 16 (a) of the Exchange Act (a "Reporting Person").


e.           Applicability of Section 162 (m).  Those provisions of the Plan
which are required by or make express reference to Section 162 (m) of the
Internal Revenue Code or any regulations thereunder, or any successor section of
the Code or regulations thereunder ("Section 162 (m)") shall apply only upon the
Company's becoming a company that is subject to Section 162 (m). Notwithstanding
any provisions in this Plan to the contrary, whenever the Board is authorized to
exercise its discretion in the administration or amendment of this Plan or any
Award hereunder or otherwise, the Board may not exercise such discretion in a
manner that would cause any outstanding Award that would otherwise qualify as
performance-based compensation under Section 162 (m) to fail to so qualify under
Section 162 (m).


 
1

--------------------------------------------------------------------------------

 


3           Stock Available for Awards.


a.           Number of Shares.  Subject to adjustment under Section 3I, the
aggregate number of shares of Common Stock of the Company (the “Common Stock”)
that may be issued pursuant to the Plan is 3,000,000.  If any Award expires, or
is terminated, surrendered or forfeited, in whole or in part, the unissued
Common Stock covered by such Award shall again be available for the grant of
Awards under the Plan. If an Award granted under the Plan shall expire or
terminate for any reason without having been exercised in full, the unpurchased
shares subject to such Award shall again be available for subsequent Awards
under the Plan, and if shares of Common Stock issued pursuant to the Plan are
repurchased by, or are surrendered or forfeited to, the Company at no more than
cost, such shares of Common Stock shall again be available for the grant of
Awards under the Plan. Shares issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares.


b.           Per-Participant Limit. Subject to adjustment under Section 3I, no
Participant may be granted Awards during any one fiscal year to purchase more
than 300,000 shares of Common Stock.


c.           Adjustment to Common Stock.  Subject to Section 7, in the event of
any stock split, reverse stock split stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or similar event, (i) the number and class of securities
available for Awards under the Plan and the per-Participant share limit, (ii)
the number and class of securities, vesting schedule and exercise price per
share subject to each outstanding Option, (iii) the repurchase price per
security subject to repurchase, and (iv) the terms of each other outstanding
stock-based Award shall be adjusted by the Company (or substituted Awards may be
made if applicable) to the extent the Board shall determine, in good faith, that
such an adjustment (or substitution) is appropriate.


4.           Stock Options.


a.           General.   The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws.  Each Option will be evidenced by a Stock Option Agreement,
consisting of a Notice of Stock Option Award and a Stock Option Award Agreement
(collectively, a “Stock Option Agreement”).


b.           Incentive Stock Options. An Option that the Board intends to be an
incentive stock option (an “Incentive Stock Option”) as defined in Section 422
of the Code, as amended, or any successor statute (“Section 422”), shall be
granted only to an employee of the Company and shall be subject to and shall be
construed consistently with the requirements of Section 422 and regulations
thereunder.  The Board and the Company shall have no liability if an Option or
any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option” or
“Nonqualified Stock Option.”


c.           Dollar Limitation. For so long as the Code shall so provide,
Options granted to any employee under the Plan (and any other incentive stock
option plans of the Company) which are intended to qualify as Incentive Stock
Options shall not qualify as Incentive Stock Options to the extent that such
Options, in the aggregate, become exercisable for the first time in any one
calendar year for shares of Common Stock with an aggregate fair market value
(determined as of the respective date or dates of grant) of more than $100,000.
The amount of Incentive Stock Options which exceed such $100,000 limitation
shall be deemed to be Nonqualified Stock Options.  For the purpose of this
limitation, unless otherwise required by the Code or regulations of the Internal
Revenue Service or determined by the Board, Options shall be taken into account
in the order granted, and the Board may designate that portion of any Incentive
Stock Option that shall be treated as Nonqualified Option in the event that the
provisions of this paragraph apply to a portion of any Option.  The designation
described in the preceding sentence may be made at such time as the Committee
considers appropriate, including after the issuance of the Option or at the time
of its exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
d.           Exercise Price.  The Board shall establish the exercise price (or
determine the method by which the exercise price shall be determined) at the
time each Option is granted and will specify the exercise price in the
applicable Stock Option Agreement. In the case of an Incentive Stock Option
granted to a Participant who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any parent or subsidiary, then the exercise price shall
be no less than 110% of the fair market value of the Common Stock on the date of
grant.  In the case of a grant of an Incentive Stock Option to any other
Participant, the exercise price shall be no less than 100% of the fair market
value of the Common Stock on the date of grant.


e.           Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable Stock Option Agreement; provided that the term of any Incentive Stock
Option may not be more than ten (10) years from the date of grant.  In the case
of an Incentive Stock Option granted to a Participant who, at the time of grant
of such Option, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any parent or subsidiary,
the term of the Option shall be no longer than five (5) years from the date of
grant.


f.           Exercise of Option. Options may be exercised only by delivery to
the Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Section 4(g) and the Stock Option Agreement
for the number of shares for which the Option is exercised.


g.           Payment Upon Exercise.   Common Stock purchased upon the exercise
of an Option shall be paid for by one or any combination of the following forms
of payment as permitted by the Board in its sole and absolute discretion:


i.            by check payable to the order of the Company;


ii.             only if the Common Stock is then publicly traded, by delivery of
an irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;


iii.               to the extent explicitly provided in the applicable Stock
Option Agreement, by delivery of shares of Common Stock owned by the Participant
valued at fair market value (as determined by the Board or as determined
pursuant to the applicable Stock Option Agreement); or


iv.              payment of such other lawful consideration as the Board may
determine.


Except as otherwise expressly set forth in an Stock Option Award, the Board
shall have no obligation to accept consideration other than cash and in
particular, unless the Board so expressly provides, in no event will the Company
accept the delivery of shares of Common Stock that have not been owned by the
participant at least six months prior to the exercise.  The fair market value of
any shares of the Company's Common Stock or other non-cash consideration which
may be delivered upon exercise of an Option shall be determined in such manner
as may be prescribed by the Board.


h.           Acceleration, Extension, Etc. The Board may, in its sole
discretion, and in all instances subject to any relevant tax and accounting
considerations which may adversely impact or impair the Company, (i) accelerate
the date or dates on which all or any particular Options or Awards granted under
the Plan MAY be exercised, or (ii) extend the dates during which all or any
particular Options or Awards granted under the Plan may be exercised or vest.


i.           Determination of Fair Market Value. If, at the time an Option is
granted under the Plan, the Company's Common Stock is publicly traded under the
Exchange Act, "fair market value" shall mean (i) if the Common Stock is listed
on any established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq Small Cap Market of The
Nasdaq Stock Market, its fair market value shall be the last reported sales
price for such stock (on that date) or the closing bid, if no sales were
reported as quoted on such exchange or system as reported in The Wall Street
Journal or such other source as the Board deems reliable; or (ii) the average of
the closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on a national market system. In the absence of an established market
for the Common Stock, the fair market value thereof shall be determined in good
faith by the Board after taking into consideration all factors which it deems
appropriate.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Restricted Stock.


a.           Grants.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to (i) delivery to the Company by the
Participant of a check in an amount at least equal to the par value of the
shares purchased, and (ii) the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price from the
Participant in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each, a
"Restricted Stock Award").


b.           Terms and Conditions.  The Board shall determine the terms and
conditions of any such Restricted Stock Award. Any stock certificates issued in
respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee).  After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by a Participant, in a manner determined by the Board, to
receive amounts due or exercise rights of the Participant in the event of the
Participant's death (the "Designated Beneficiary"). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.


6.           Other Stock-Based Awards.  The Board shall have the right to grant
other Awards based upon the Common Stock having such terms and conditions as the
Board may determine, including, without limitation, the grant of shares based
upon certain conditions, the grant of securities convertible into Common Stock
and the grant of stock appreciation rights, phantom stock awards or stock units.


7.           General Provisions Applicable to Awards.


a.           Transferability of Awards. Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that Nonstatutory
Options may be transferred pursuant to a qualified domestic relations order (as
defined in Employee Retirement Income Security Act of 1974, as amended) or to a
grantor-retained annuity trust or a similar estate-planning vehicle in which the
trust is bound by all provisions of the Option which are applicable to the
optionee. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.


b.           Documentation.  Each Award under the Plan shall be evidenced by a
written instrument in such form as the Board shall determine or as executed by
an officer of the Company pursuant to authority delegated by the Board.  Each
Award may contain terms and conditions in addition to those set forth in the
Plan, provided that such terms and conditions do not contravene the provisions
of the Plan or applicable law.


c.           Board Discretion.  The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly.




d.           Additional Award Provisions.  The Board may, in its sole
discretion, include additional provisions in any Stock Option Agreement or other
Award granted under the Plan, including without limitation restrictions on
transfer, repurchase rights, commitments to pay cash bonuses, to make, arrange
for or guaranty loans or to transfer other property to Participants upon
exercise of Awards, or transfer other property to Participants upon exercise of
Options, or such other provisions as shall be determined by the Board; provided
that such additional provisions shall not be inconsistent with any other term or
condition of the Plan or applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
e.           Termination of Status. The Board shall determine the effect on an
Award of the disability (as defined in Code Section 22(e)(3)), death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant's legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award, subject
to applicable law and the provisions of the Code related to Incentive Stock
Options.


f.           Acquisition of the Company.


i.            Unless otherwise expressly provided in the applicable Stock Option
Agreement or Award, upon the occurrence of an Acquisition (as defined below),
the Board shall, in its sole discretion as to outstanding Awards (on the same
basis or on different bases, as the Board shall specify), take one or more of
the following actions:
A.           make appropriate provision for the continuation of such Awards by
the Company or the assumption of such Awards by the surviving or acquiring
entity and by substituting on an equitable basis for the shares then subject to
such Awards either (x) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Acquisition, (y) shares of stock
of the surviving or acquiring corporation or (z) such other securities as the
Board deems appropriate, the fair market value of which (as determined by the
Board in its sole discretion) shall not materially differ from the fair market
value of the shares of Common Stock subject to such Awards immediately preceding
the Acquisition;


B.           accelerate the date of exercise or vesting of such Awards or of any
installment of any such Awards;


C.           permit the exchange of all Awards for the right to participate in
any stock option or other employee benefit plan of any successor corporation; or


D.           provide for the termination of any such Awards immediately prior to
the consummation of the Acquisition; provided that no such termination will be
effective if the Acquisition is not consummated.


g.           Acquisition Defined. An "Acquisition" shall mean: (i) any merger,
business combination, consolidation or purchase of outstanding capital stock of
the Company after which the voting securities of the Company outstanding
immediately prior thereto represent (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such event (other
than as a result of a financing transaction); or any sale of all or
substantially all of the capital stock or assets of the Company (other than in a
spin-off or similar transaction).


h.           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Board shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  The Board in its sole discretion may provide for a Participant to
have the right to exercise his or her Award until fifteen (15) days prior to
such transaction as to all of the Common Stock covered by the Option or Award,
including shares as to which the Option or Award would not otherwise be
exercisable, which exercise may in the sole discretion of the Board, be made
subject to and conditioned upon the consummation of such proposed
transaction.  In addition, the Board may provide that any Company repurchase
option applicable to any Common Stock purchased upon exercise of an Option or
Award shall lapse as to all such Common Stock, provided the proposed dissolution
and liquidation takes place at the time and in the manner contemplated.  To the
extent it has not been previously exercised, an Award will terminate upon the
consummation of such proposed action.
i.           Assumption of Options Upon Certain Events. In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards under the
Plan in substitution for stock and stock-based awards issued by such entity or
an affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.


j.           Parachute Payments and Parachute Awards.  Notwithstanding the
provisions of Section 7(f), if, in connection with an Acquisition described
therein, a tax under Section 4999 of the Code would be imposed on the
Participant (after taking into account the exceptions set forth in Sections
280G(b)(4) and 280G(b)(5) of the Code), then the number of Awards which shall
become exercisable, realizable or vested as provided in such section shall be
reduced (or delayed), to the minimum extent necessary, so that no such tax would
be imposed on the Participant (the Awards not becoming so accelerated,
realizable or vested, the "Parachute Awards"); provided, however, that if the
"aggregate present value" of the Parachute Awards would exceed the tax that, but
for this sentence, would be imposed on the Participant under Section 4999 of the
Code in connection with the Acquisition, then the Awards shall become
immediately exercisable, realizable and vested without regard to the provisions
of this sentence. For purposes of the preceding sentence, the "aggregate present
value" of an Award shall be calculated on an after-tax basis (other than taxes
imposed by Section 4999 of the Code) and shall be based on economic principles
rather than the principles set forth under Section 280G of the Code and the
regulations promulgated thereunder. All determinations required to be made under
this Section 7(j) shall be made by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
k.           Amendment of Awards.  The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefore another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant's consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.


l.           Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


m.           Acceleration. The Board may at any time provide that any Options
shall become immediately exercisable in full or in part, that any Restricted
Stock Awards shall be free of some or all restrictions, or that any other
stock-based Awards may become exercisable in full or in part or free of some or
all restrictions or conditions, or otherwise realizable in full or in part, as
the case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option.


8.           Withholding.  The Company shall have the right to deduct from
payments of any kind otherwise due to the optionee or recipient of an Award any
federal, state or local taxes of any kind required by law to be withheld with
respect to any shares issued upon exercise of Options under the Plan or the
purchase of shares subject to the Award. Subject to the prior approval of the
Company, which may be withheld by the Company in its sole discretion, the
optionee or recipient of an Award may elect to satisfy such obligation, in whole
or in part, (a) by causing the Company to withhold shares of Common Stock
otherwise issuable pursuant to the exercise of an Option or the purchase of
shares subject to an Award or (b) by delivering to the Company shares of Common
Stock already owned by the optionee or Award recipient. The shares so delivered
or withheld shall have a fair market value of the shares used to satisfy such
withholding obligation as shall be determined by the Company as of the date that
the amount of tax to be withheld is to be determined. An optionee or Award
recipient who has made an election pursuant to this Section may only satisfy his
or her withholding obligation with shares of Common Stock which are not subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.


9.           No Exercise of Option if Engagement or Employment Terminated for
Cause.  If the employment or engagement of any Participant is terminated "for
Cause," the Award may terminate, upon a determination of the Board, on the date
of such termination and the Option shall thereupon not be exercisable to any
extent whatsoever. For purposes of this Section 9, "for Cause" shall be defined
as follows:  (i) if the Participant has executed an employment agreement, the
definition of “cause” contained therein, if any, shall govern, or (ii) conduct,
as determined by the Board of Directors, involving one or more of the following:
(a) gross misconduct or inadequate performance by the Participant which is
injurious to the Company; or (b) the commission of an act of embezzlement, fraud
or theft, which results in economic loss, damage or injury to the Company; or
(c) the unauthorized disclosure of any trade secret or confidential information
of the Company (or any client, customer, supplier or other third party who has a
business relationship with the Company) or the violation of any noncompetition
or nonsolicitation covenant or assignment of inventions obligation with the
Company; or (d) the commission of an act which constitutes unfair
competition  with the Company or which induces any customer or prospective
customer of the Company to break a contract with the Company or to decline to do
business with the Company; or (e) the indictment of the Participant for a felony
serious misdemeanor offense, either in connection with the performance of his
obligations to the Company or which shall adversely affect the Participant's
ability to perform such obligations; or (f) the commission of an act of fraud or
breach of fiduciary duty which results in loss, damage or injury to the Company;
or (g) the failure of the Participant to perform in a material respect his or
her employment obligations without proper cause.  In making such determination,
the Board shall act fairly and in utmost good faith. The Board may in its
discretion waive or modify the provisions of this Section at a meeting of the
Board with respect to any individual Participant with regard to the facts and
circumstances of any particular situation involving a determination under this
Section.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.


a.           Definitions.


i.            "Company," for purposes of eligibility under the Plan, shall
include any present or future subsidiary corporations of Pressure BioSciences,
Inc., as defined in Section 424(f) of the Code (a "Subsidiary"), and any present
or future parent corporation of Pressure BioSciences, Inc., as defined in
Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term "Company" shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole discretion.


ii.             "Code" means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.


iii.               "Employee" for purposes of eligibility under the Plan shall
include a person to whom an offer of employment has been extended by the
Company.


iv.              “Option Exchange Program” means a program whereby outstanding
options are exchanged for options with a lower exercise price.


b.           No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.


c.           No Rights As Stockholder.  Subject  to the  provisions  of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.


d.           Effective Date and Term of Plan. The Plan shall become effective on
the date on which it is adopted by the Board. No Awards shall be granted under
the Plan after the completion of ten years from the date on which the Plan was
adopted by the Board, but Awards previously granted may extend beyond that date.


e.           Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time.


f.           Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the state of incorporation of the Company (The Commonwealth of Massachusetts),
without regard to any applicable conflicts of law.


Approvals:
Adopted by the Board of Directors on: November 7, 2013
Approved by the Stockholders on: December 12, 2013
 
7

--------------------------------------------------------------------------------

 